                                           Case 3:19-cv-01987-WHO Document 55 Filed 12/03/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CHRISTOPHER KING,                                Case No. 19-cv-01987-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                  v.                                        DISMISS AS TO FACEBOOK1
                                   9

                                  10       FACEBOOK, INC., et al.,                          Re: Dkt. No. 50
                                                        Defendants.
                                  11

                                  12           On September 5, 2019, I granted defendant Facebook, Inc.’s motion to dismiss. In doing
Northern District of California
 United States District Court




                                  13   so, I rejected each of the claims plaintiff Christopher King asserted against Facebook with

                                  14   prejudice, but gave him limited leave to amend to expressly allege one new theory; a claim for

                                  15   retaliatory breach of contract based on King’s assertion “that Facebook engaged in retaliatory

                                  16   conduct by removing his posts or suspending his accounts based on his speech that was critical of

                                  17   Facebook.” September 2019 Order at 8.2

                                  18           King filed his “Post Judgment Amended Complaint” (AC) on September 25, 2019 and

                                  19   Facebook again moves to dismiss. Dkt. No. 50. In his Amended Complaint, King asserts three

                                  20   claims: (1) “Retaliatory Breach of Contract in violation of California’s Covenant of Good Faith

                                  21   and Fair Dealing” against Facebook; (2) “Unlawful Cancelling of, and Chilling of Free Speech as

                                  22   contrary to the First Amendment of the United States Constitution” against Facebook; and (3)

                                  23   defamation against individual Doe defendants and one now-identified defendant Jennifer Marie

                                  24   Malone. The basis for the retaliatory breach claim against Facebook is that some of King’s

                                  25

                                  26   1
                                         Pursuant to Civil Local Rule 7-1(b), this matter is appropriate for resolution on the papers and
                                  27   the December 11, 2019 hearing is VACATED.
                                       2
                                  28    Facebook did not move to dismiss, and I did not reach, the defamation claim King asserted
                                       against Does for defamatory content posted about him on Facebook.
                                           Case 3:19-cv-01987-WHO Document 55 Filed 12/03/19 Page 2 of 4




                                   1   content on Facebook was blocked by Facebook (for purported violation of “community

                                   2   standards”) only after he threatened to sue and did sue Facebook. AC ¶ 16. In addition, he alleges

                                   3   that in response to his posts that were critical of Facebook, Facebook shut down his accounts or

                                   4   blocked his posts, delayed internal review of his complaints in response, and blocked content that

                                   5   was not in violation of Facebook’s “community standards.”3 King alleges that Facebook’s actions

                                   6   were taken “out of retaliatory animus to frustrate Plaintiff’s enjoyment even terms of a contract in

                                   7   which Defendant would agree that Plaintiff had not violated!” AC ¶ 18.

                                   8           With respect to the new First Amendment claim, plaintiff was not given leave to assert it

                                   9   under my prior Order granting Facebook’s motion to dismiss. The claim, therefore, is not

                                  10   properly in this case and I will not address it.4

                                  11           The claim King was given limited leave to allege for retaliatory breach fails. In order to

                                  12   state a claim based on a breach of contract, a plaintiff must identify, but King but has not
Northern District of California
 United States District Court




                                  13   identified here, “the specific provision of the contract allegedly breached by the defendant.”

                                  14   Caraccioli v. Facebook, Inc., 167 F. Supp. 3d 1056, 1064 (N.D. Cal. 2016), aff'd, 700 Fed. Appx.

                                  15   588 (9th Cir. 2017) (internal quotation omitted); see also Ebeid v. Facebook, Inc., 18-CV-07030-

                                  16   PJH, 2019 WL 2059662, at *7 (N.D. Cal. May 9, 2019) (dismissing complaint for failure to

                                  17   identify the contract and provision within the contract allegedly breached by Facebook).

                                  18   Assuming that the contractual basis for King’s breach claim is the Terms of Use (Terms) which

                                  19   Facebook requires users to agree to, the claim lacks merit. As courts in this District have

                                  20   explained, while Facebook’s Terms “place restrictions on users’ behavior,” they “do not create

                                  21   affirmative obligations” on Facebook. Young v. Facebook, Inc., No. 5:10–cv–03579–JF/PVT,

                                  22

                                  23
                                       3
                                        The AC also repeats allegations that Facebook has blocked King’s content for violation of its
                                       “Hate Speech” policy, but those allegations are not actionable for the reasons explained in my
                                  24   September 2019 Order.

                                  25
                                       4
                                         Even if I were to address it, the claim would fail because Facebook is not a “state actor” or
                                       performing an exclusive “public function” such that the First Amendment would apply to its
                                  26   conduct. See Fed. Agency of News LLC v. Facebook, Inc., 395 F. Supp. 3d 1295, 1311 (N.D. Cal.
                                       2019) (“by operating its social media website, Facebook has not engaged in any functions
                                  27   exclusively reserved for the government. Therefore, Facebook does not operate as a public forum,
                                       so Facebook's actions do not amount to state action under the public function test.”); see also
                                  28   Prager U. v. Google LLC, 17-CV-06064-LHK, 2018 WL 1471939, at *8 (N.D. Cal. Mar. 26,
                                       2018) (YouTube service did not turn Google into a state actor).
                                                                                         2
                                           Case 3:19-cv-01987-WHO Document 55 Filed 12/03/19 Page 3 of 4




                                   1   2010 WL 4269304, at *3, (N.D.Cal. Oct. 25, 2010); see also Caraccioli v. Facebook, Inc., 167 F.

                                   2   Supp. 3d 1056, 1064 (N.D. Cal. 2016), aff’d, 700 Fed. Appx. 588 (9th Cir. 2017)(unpublished).

                                   3   Also fatal to King’s breach claim is that the Terms themselves provide that Facebook may for

                                   4   “any reason” and in its “sole discretion” remove content and suspend or block user accounts.5

                                   5   Considering the facts alleged in support of the retaliatory breach claim – that Facebook removed

                                   6   or blocked access to King’s content or accounts because Facebook disagreed with King’s

                                   7   comments that were critical of Facebook’s own conduct – there is nothing in the Terms of Use or

                                   8   other contract identified by King that could plausibly support a breach claim.

                                   9          Finally, King was not given leave to plead a claim based on the implied covenant of good

                                  10   faith and fair dealing. Although King apparently asserts the implied covenant claim as part of the

                                  11   retaliatory breach claim, breach of contract and breach of the implied covenant are two separate

                                  12   claims. Swearengin v. Contl. Ins. Co., CV-02-5281-EFS (SHX), 2002 WL 34439648, at *3 (C.D.
Northern District of California
 United States District Court




                                  13   Cal. Oct. 3, 2002) (“breach of contract and breach of the implied covenant of good faith and fair

                                  14   dealing are two distinct claims”). And the implied covenant claim fails for the same reasons the

                                  15   retaliatory breach claim fails.6 King fails to identify a contractual provision that Facebook

                                  16   allegedly violated. Instead, the conduct King alleges that forms the basis of this claim is expressly

                                  17   allowed by the Terms. See Ebeid v. Facebook, Inc., 2019 WL 2059662 at *8 (implied covenant

                                  18
                                       5
                                  19     The Terms of Use attached to the Declaration of Michael Duffey (Dkt. No. 50-2), relied on by
                                       King in his Opposition (Dkt. No. 53 at 5, 17), are incorporated by reference into the AC as the
                                  20   basis for King’s breach of contract claim. See Caraccioli v. Facebook, Inc., 167 F. Supp. 3d 1056,
                                       1063 (N.D. Cal. 2016) (taking judicial notice of terms of service); see also Terms at ECF pg. 8 of
                                  21   87 (“You understand and agree that the Company may, but is not obligated to, review the Site and
                                       may delete or remove (without notice) any Site Content or User Content in its sole discretion, for
                                  22   any reason or no reason, including User Content that in the sole judgment of the Company violates
                                       this Agreement or the Facebook Code of Conduct, or which might be offensive, illegal, or that
                                  23   might violate the rights, harm, or threaten the safety of users or others.”); id. at ECF pg. 22 of 87
                                       (“ Facebook may, in its sole discretion, remove or disable access to any User Content.”); ECF pg.
                                  24   85 of 87 (suspension of account).

                                  25
                                       6
                                         “An allegation of breach of the implied covenant of good faith and fair dealing is an allegation
                                       of breach of an ‘ex contractu’ obligation, namely one arising out of the contract itself. The
                                  26   covenant of good faith is read into contracts in order to protect the express covenants or promises
                                       of the contract, not to protect some general public policy interest not directly tied to the contract’s
                                  27   purposes.” Foley v. Interactive Data Corp., 47 Cal. 3d 654, 690 (1988). As such, the implied
                                       covenant claim must be based on a contract between the parties and cannot be based on allegations
                                  28   that King was mistreated based broadly “on his race” or because he complained of racism.
                                       Opposition (Dkt. No. 53) at 1 n.1.
                                                                                          3
                                          Case 3:19-cv-01987-WHO Document 55 Filed 12/03/19 Page 4 of 4




                                   1   claim failed as “Facebook had the contractual right to remove or disapprove any post or ad at

                                   2   Facebook’s sole discretion.”).

                                   3          In light of the foregoing, Facebook’s Motion to Dismiss is GRANTED and Facebook is

                                   4   dismissed from this case WITH PREJUDICE.

                                   5                                     ORDER TO SHOW CAUSE

                                   6          Remaining as defendants are Jennifer Marie Malone and Does that plaintiff is presumably

                                   7   attempting to identify through limited discovery provided by Facebook. Dkt. No. 52. The only

                                   8   claim asserted against these remaining defendants is the claim for defamation. Diversity

                                   9   jurisdiction is not apparent from the face of the Amended Complaint and I am not inclined to

                                  10   exercise supplemental jurisdiction over the defamation claim now that the federal claims have

                                  11   been dismissed with prejudice.

                                  12          Therefore, plaintiff is ORDERED TO SHOW CAUSE why the remaining defamation
Northern District of California
 United States District Court




                                  13   claim should not be dismissed. On or before January 6, 2020, plaintiff shall file a response

                                  14   informing me of the status of the discovery covered by Dkt. No. 52, the status of service of

                                  15   Malone and any current or former Doe defendant, and any reason why I should not dismiss the

                                  16   remaining claim against the remaining defendants for lack of jurisdiction.

                                  17          IT IS SO ORDERED.

                                  18   Dated: December 3, 2019

                                  19

                                  20
                                                                                                   William H. Orrick
                                  21                                                               United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
